 



EXHIBIT 10.6
AMENDMENT NO. 2 TO
CHANGE IN CONTROL AGREEMENT
     THIS AMENDMENT NO. 2 TO CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into as of the 26th day of July, 2007, by and between BOARDWALK BANK, a
New Jersey chartered bank (“Boardwalk”) and WAYNE S. HARDENBROOK, an adult
individual (the “Executive”).
     WHEREAS, Boardwalk entered into a Change in Control Agreement with the
Executive dated February 22, 2005, as amended June 1, 2007 (the “Change in
Control Agreement”);
     WHEREAS, effective July 1, 2006, Boardwalk formed Boardwalk Bancorp, Inc.,
a New Jersey business corporation and bank holding company of Boardwalk
(“Bancorp”); and
     WHEREAS, Boardwalk and the Executive desire to modify the Change in Control
Agreement during the transition period under Section 409A of the Internal
Revenue Code (the “Code”) to modify the definition of “Change in Control” and to
require a payment to the Executive upon the occurrence of a Change in Control
without regard to whether Executive has a termination of employment.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, the parties agree as follows:
     1. Amendment to Change in Control Agreement. The following amendments to
the Change in Control Agreement are effective as of July 1, 2007, and the
modifications to the Change in Control Agreement set forth herein shall be
incorporated into the terms of the Change in Control Agreement as follows:

  (a)   Section 2 shall be renamed “Change in Control Payment” and Section 2(a)
shall be deleted and the following substituted therefor:

     (b) Payment Upon Change in Control. Notwithstanding anything herein to the
contrary, in the event of a Change in Control (as defined in Section 2(b),
Executive shall be entitled to the payment set forth in Section 3 on the later
of the Closing Date of the Change in Control or the first business day in
January 2008.
     (b) Section 2(b) shall be amended as follows:
     (b) Change in Control Defined. For purposes of this Agreement, the term
“Change in Control” shall mean a (1) a change in ownership of Bancorp or
Boardwalk under paragraph (i) below, or (2) a change in effective control of
Bancorp or Boardwalk under paragraph (ii) below, or (3) a change in the
ownership of a substantial portion of the assets of Bancorp or Boardwalk under
paragraph (iii) below:
     (i) Change in ownership of the Boardwalk or Bancorp. A change in the
ownership of the Boardwalk shall occur on the date that any one person, or more
than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-

 



--------------------------------------------------------------------------------



 



3(i)(5)(v)(B)), acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of such corporation; or
     (ii) Change in the effective control of Boardwalk or Bancorp. A change in
the effective control of Boardwalk or Bancorp shall occur on the date that
either (i) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of Boardwalk or Bancorp possessing
35% or more of the total voting power of the stock of Boardwalk or Bancorp; or
(ii) a majority of members of Boardwalk’s or Bancorp’s board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
Directors prior to the date of the appointment or election, provided that this
sub-section (ii) is inapplicable where a majority shareholder of Boardwalk is
another corporation; or
     (iii) Change in the ownership of a substantial portion of Boardwalk’s or
Bancorp’s assets. A change in the ownership of a substantial portion of
Boardwalk’s or Bancorp’s assets shall occur on the date that any one person, or
more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from Boardwalk or Bancorp that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this paragraph (iii) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer; or
     (iv) For all purposes hereunder, the definition of Change in Control shall
be construed to be consistent with the requirements of Treasury
Regulation Section 1.409A-3(i)(5), except to the extent modified herein.
Notwithstanding the foregoing, no trust department or other designated fiduciary
or other trustee of such trust department of Boardwalk, or other similar
fiduciary capacity of Boardwalk or Bancorp with direct voting control of the
stock shall be included or considered. Further, no profit-sharing, employee
stock ownership, employee stock purchase and savings, employee pension, or other
employee benefit plan of Boardwalk or Bancorp, and no trustee of any such plan
in its capacity as such trustee, shall be included or considered for purposes of
determining a Change in Control.
     2. Continuation of Change in Control Agreement. Except as amended hereby,
the Change in Control Agreement shall continue in full force and effect in
accordance with its term.

2



--------------------------------------------------------------------------------



 



     3. Applicable Law. This amendment to the Change in Control Agreement shall
be governed by and construed in accordance with the domestic laws (but not the
law of conflict of laws) of the State of New Jersey.
     4. Representations and Warranties. The parties hereto represent and warrant
to each other that they have carefully read this amendment to the Change in
Control Agreement and consulted with respect thereto with their respective
counsel, and that each of them fully understands the content of this amendment
to the Change in Control Agreement is legal, valid and binding obligation of
such party which is enforceable against such party in accordance with its terms.
     5. Successors and Assigns. This amendment to the Change in Control
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, legal representatives, successors
and assigns. Boardwalk shall require any successor (whether direct, indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of either Bancorp or Boardwalk to expressly assume and agree
to perform this amendment to the Change in Control Agreement, in the same manner
and to the same extent that Boardwalk would be required to perform it if no such
succession had taken place, unless the provisions hereof will be binding upon
such successor by operation of law.
     IN WITNESS WHEREOF, the parties have executed this amendment to the Change
in Control Agreement, or caused it to be executed, as of the date first above
written.

                  BOARDWALK BANK    
 
           
 
  By:
Title:   /s/ Michael D. Devlin
 
President     
 
                EXECUTIVE    
 
                /s/ Wayne S. Hardenbrook                   Wayne S. Hardenbrook
   

3